       Case 5:17-cv-01122-FB-HJB Document 164 Filed 09/08/20 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

ACADEMY OF ALLERGY & ASTHMA                      §
IN PRIMARY CARE and UNITED                       §
BIOLOGICS, LLC D/B/A UNITED                      §
ALLERGY SERVICES.                                §
                                                 §
               Plaintiffs,                       §
                                                 §
v.                                               §
                                                 §              CIVIL ACTION NO.
SUPERIOR HEALTHPLAN, INC. and                    §            5:17-CV-01122-FB (HJB)
CENTENE CORP.                                    §
                                                 §
               Defendants.                       §

                PLAINTIFFS’ DESIGNATION OF TESTIFYING EXPERTS

       Plaintiffs Academy of Allergy & Asthma in Primary Care (“AAAPC”) and United

Biologics, LLC d/b/a United Allergy Services (“UAS”) (collectively “Plaintiffs”) hereby file this

designation of testifying experts.

       Concurrent with this filing, Plaintiffs are serving on Defendants, but will not file, the

materials required by Fed. R. Civ. P. 26(a)(2)(B). Plaintiffs reserve the right to supplement these

disclosures and designate additional experts after the conclusion of depositions and as additional

facts are learned in discovery.

       Plaintiffs designate the following experts:

       1. Michael D. Miscoe, JD, CPC, CASCC, CUC, CCPC, CPCO, CPMA, CEMA, AAPC
          Fellow
          Practice Masters, Inc.
          1032 Peninsula Drive
          Central City, PA 15926
          (814) 754-1550

       Mr. Miscoe is expected to express the opinions described in his report, and the basis and

reasons for Mr. Miscoe’s opinions and the data and other information considered by Mr. Miscoe
       Case 5:17-cv-01122-FB-HJB Document 164 Filed 09/08/20 Page 2 of 6




in forming those opinions are also described in the contemporaneously served report. Mr.

Miscoe’s qualifications, including a list of all publications authored in the previous 10 years, as

well as a list of all other cases in which Mr. Miscoe has testified as an expert at trial or by

deposition during the previous 4 years, have previously been provided. The compensation to be

paid for Mr. Miscoe’s work and testimony is described in the report.

       2. Dr. Donald House, Sr.
          RRC, Inc., President
          3000 Briarcrest Drive Suite 600
          Bryan TX 77802
          (979) 774-4477

       Dr. House is expected to express the opinions described in his report, and the basis and

reasons for Dr. House’s opinions and the data and other information considered by Dr. House in

forming those opinions are also described in the contemporaneously served report. Dr. House’s

qualifications, including a list of all publications authored in the previous 10 years, as well as a

list of all other cases in which Dr. House has testified as an expert at trial or by deposition during

the previous 4 years, have previously been provided. The compensation to be paid for Dr.

House’s work and testimony is described in the report.

       3. Jonathan M. Orszag
          Senior Managing Director
          Compass Lexecon, LLC
          2029 Century Park East, Suite 1280
          Los Angeles, CA 90067
          (310) 728-2022 main

       Mr. Orszag is expected to express the opinions described in his report, and the basis and

reasons for Mr. Orszag’s opinions and the data and other information considered by Mr. Orszag

in forming those opinions are also described in the contemporaneously served report. Mr.

Orszag’s qualifications, including a list of all publications authored in the previous 10 years, as

well as a list of all other cases in which Mr. Orszag has testified as an expert at trial or by
                                                 -2-
       Case 5:17-cv-01122-FB-HJB Document 164 Filed 09/08/20 Page 3 of 6




deposition during the previous 4 years, have previously been provided. The compensation to be

paid for Mr. Orszag’s work and testimony is described in the report.

       4. Casey Low
          Dillon J. Ferguson
          Pillsbury, Winthrop, Shaw, & Pittman, LLP
          401 Congress Ave., Suite 1700
          Austin, TX 78701
          (512) 580-9600

       In accordance with the local rules, and to the extent testimony becomes necessary for a

post-judgment proceeding, Plaintiffs will call witnesses regarding the reasonableness of any

attorney’s fees. Mr. Low and Mr. Ferguson may testify regarding the reasonableness of any

party’s claims for attorneys’ fees and expenses in connection with this litigation. Mr. Low and

Mr. Ferguson will testify on the basis of their experience, education, and training, their

knowledge of the instant litigation, their knowledge of the market for legal services in the

relevant specialties and geographic area(s), and any evidence which may be presented in

connection with Plaintiffs’ claims for attorneys’ fees and expenses. Plaintiffs reserve the right to

update this disclosure as it is premature under the local rules but provided only out of caution.

       This description of UAS’s expert’s expected testimony is intended to be general, not

exhaustive. All designated experts may testify concerning the evidence and testimony presented

by the parties and any of their witnesses.

       In addition, it is anticipated that some fact witnesses not retained or specially employed

for the purpose of rendering expert testimony on behalf of Plaintiffs may give testimony in the

nature of an opinion or a combination of fact and opinion testimony in their respective

disciplines, and that such testimony would be based on their education, experience, and training.

These witnesses include:

       1. Dr. Frederick Schaffer
                                                -3-
       Case 5:17-cv-01122-FB-HJB Document 164 Filed 09/08/20 Page 4 of 6




           c/o Casey Low
           Pillsbury, Winthrop, Shaw, & Pittman, LLP
           401 Congress Ave., Suite 1700
           Austin, TX 78701
           (512) 580-9600

       Dr. Schaffer is a practicing allergist who also served as Chief Medical Officer for UAS

for many years. He may offer opinion testimony regarding the efficacy and safety of UAS’s

allergy testing and treatment protocols as well as studies conducted to validate the efficacy and

safety of the same, which have been produced in this case. In particular, it is expected he will

testify that UAS allergy testing and treatment protocol’s is safe and effective. He may also offer

opinion testimony regarding the safety associated with home administration of immunotherapy

in certain cases, and that allergists commonly allow for such administration of immunotherapy

with their own patients. He may also offer opinions regarding the reading and interpretation of

skin prick test results and prescription of allergen immunotherapy.




                                               -4-
     Case 5:17-cv-01122-FB-HJB Document 164 Filed 09/08/20 Page 5 of 6




DATED: September 8, 2020.

                                  Respectfully submitted,


                                 PILLSBURY WINTHROP SHAW PITTMAN LLP

                                  By: /s/ Casey Low
                                      Casey Low
                                      Texas Bar No. 24041363
                                      Dillon J. Ferguson
                                      Texas Bar No. 06911700
                                      Benjamin L. Bernell
                                      Texas Bar No: 24059451
                                      401 Congress Ave., Suite 1700
                                      Austin, Texas 78701-4061
                                      Phone: (512) 580-9600
                                      Fax: (512) 580-9601
                                      casey.low@pillsburylaw.com
                                      dillon.ferguson@pillsburylaw.com
                                      ben.bernell@pillsburylaw.com

                                  ATTORNEYS FOR PLAINTIFFS




                                    -5-
       Case 5:17-cv-01122-FB-HJB Document 164 Filed 09/08/20 Page 6 of 6




                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of Plaintiffs’ designation of testifying experts
been served on all counsel of record electronically or by another manner authorized by Federal
Rule of Civil Procedure 5(b)(2) on September 8, 2020.



                                                  /s/ Casey Low
                                                  Casey Low

Tricia R. DeLeon
Gemma Rose Galeoto
HOLLAND & KNIGHT, LLP
200 Crescent Court, Suite 1600
Dallas, Texas 75201
Tricia.deleon@hklaw.com
Gemma.galeoto@hklaw.com

L. Bradley Hancock
Theresa Wanat
HOLLAND & KNIGHT, LLP
1100 Louisiana Street, Suite 4300
Houston, Texas 77002
Brad.hancock@hklaw.com
Theresa.wanat@hklaw.com

Gregory J. Casas
GREENBERG TRAURIG, LLP
300 West 6th Street, Suite 2050
Austin, Texas 78701
casasg@gtlaw.com

Steven M. Cady
WILLIAMS & CONNOLLY LLP
725 Twelfth St. NW
Washington, DC 20005
scady@wc.com




                                                -6-
